
	

113 HR 1903 IH: To direct that certain coal mine safety grant funds be directed to study the prevention and treatment of Black Lung Disease.
U.S. House of Representatives
2013-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1903
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2013
			Mr. McKinley (for
			 himself and Mr. Enyart) introduced the
			 following bill; which was referred to the Committee on Education and the
			 Workforce
		
		A BILL
		To direct that certain coal mine safety grant funds be
		  directed to study the prevention and treatment of Black Lung
		  Disease.
	
	
		1.Grant funds to study the
			 prevention and treatment of Black Lung Disease
			(a)In
			 generalThe Secretary of
			 Labor shall award competitive grants under the Brookwood-Sago Mine Safety
			 Grants established by section 14 of the Mine Improvement and New Emergency
			 Response Act of 2006 to entities eligible to receive grants under such section
			 for research and outreach related to the prevention and treatment of Black Lung
			 Disease.
			(b)Funding
				(1)Establishment of
			 fundThere is established in
			 the Treasury of the United States a separate account for the deposit of
			 penalties described in paragraph (2) to be known as the Mine Safety Grant
			 Fund.
				(2)Deposit of civil
			 penaltiesThe Secretary of
			 Labor shall deposit amounts determined by the Secretary that are collected as
			 penalties under section 110 of the Federal Mine Safety and Health Act of 1977
			 (30 U.S.C. 820) into the Mine Safety Grant Fund established by paragraph
			 (1).
				(3)Availability of
			 fundsAmounts in the Mine
			 Safety Grant Fund shall be available to the Secretary of Labor, as provided in
			 subsection (c), to award grants under the Brookwood-Sago Mine Safety Grants
			 established by section 14 of the Mine Improvement and New Emergency Response
			 Act of 2006. $10,000,000 of such amounts (or a greater amount as determined by
			 the Secretary based on the availability of funds) shall be used by the
			 Secretary to award grants for the purposes described in subsection (a).
				(c)Authorization of
			 AppropriationsIn addition to
			 funds appropriated under section 114 of the Federal Mine Safety and Health Act
			 of 1977 (30 U.S.C. 824), there is authorized to be appropriated from the Mine
			 Safety Grant Fund to the Secretary of Labor an amount equal to the total amount
			 deposited into the fund pursuant to subsection (b)(2) during the previous
			 fiscal year. Such amounts are authorized to remain available until
			 expended.
			
